TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00371-CV



                               Ex parte Marc Christopher Harvel


                      ORIGINAL PROCEEDING FROM COMAL COUNTY



                             MEMORANDUM OPINION


               Relator Marc Christopher Harvel was held in contempt of court on January 10, 2008,

by the district court of Comal County for failure to make his court-ordered payments of child

support. Relator filed an attempted petition (application) for writ of habeas corpus with this Court,

contending that he is illegally confined by the Comal County Sheriff and seeking release from

custody. However, his petition fails to comply with the requirements of Texas Rule of Appellate

Procedure 52.3, which governs the issuance of a writ of habeas corpus. See Tex. R. App. P. 52.3.1

Most significantly, relator’s petition provides no proof that relator is being restrained. See Tex. R.

App. P. 52.3(j)(1)(D). Relator’s petition also lacks other required contents namely, the addresses

of all parties and counsel, a certified or sworn copy of the contempt order, and an affidavit verifying

the truth of all factual allegations. See Tex. R. App. P. 52.3.




       1
          Relator’s petition for writ of habeas corpus appears to be a brief corresponding to
his appeal in In the Interest of M.C.M.H. and C.C.M.H., No. 03-08-00081-CV, __ S.W.3d ___
(Tex. App.—Austin July 15, 2008, no pet. h.).
               Because relator’s petition fails to comply with rule 52.3, his petition for writ of

habeas corpus is denied without prejudice to filing a proper petition. See id.




                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Filed: July 15, 2008




                                                 2